Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 1 of 19 PageID: 265



UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

R. ALEXANDER ACOSTA, Secretary of Labor,
United States Department of Labor,                          Civil Action No.
                                                            l:17-cv-053$4 (RMB/JS)
                           Plaintiff,
                    v.


NS & GS, LLC, d/b/a Third & Landis Riggins
Vineland; SEHJOG LLC, d/b/a Millville Gulf, S.
HARI SINGH MGT INC. d/b/a Burlington Gulf,
WOODLANE AMOCO INC. d/b/a Woodlane Gulf;
STATION MGT. INC. d/b/a Tom’s Pennsauken Point
Gulf and GURMEET SINGH, Individually and as
Officer,

                           Defendants.


                                        CONSENT JUDGMENT

       Plaintiff, R. ALEXANDER ACOSTA, the Secretary of Labor (“Plaintiff’), has filed his

Complaint and defendants NS & GS, LLC, d/b/a Third & Landis Riggins Vineland; SEHJOG LLC,

d/b/a Miliville Gulf; S. HARI SINGH MGT INC. d/b/a Burlington Gulf; WOODLANE AMOCO

INC. d/b/a Woodlane Gulf; STATION MGT. INC. d/b/a Tom’s Pennsauken Point Gulf and

GURMEET SINGH, Individually and as Officer (corporate defendants and individual defendant

together, “Defendants”) appeared by Counsel and filed their Answer.

       The corporate defendants acknowledge and admit that they violated certain provisions of the

Fair Labor Standards Act of 1938, as amended (29 U.S.C. Section 201 et seq.) (the “Act” or the

“fLSA”’). Specifically, the corporate defendants acknowledge and admit that their employees

routinely worked in excess of 40 hours per week as gas station attendants and gas station convenience

store clerks. The corporate defendants further acknowledge and admit that:
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 2 of 19 PageID: 266




         (1)      at least between October 1, 2014 and August 31, 2016, they violated the

 provisions of Sections 6, 7 and 15(a)(2) of the Act by paying their employees flat monthly

 salaries without regard to hours worked, which at times resulted in payment of less than the

 applicable minimum wage of $7.25 per hour for each hour worked; and

         (2)     at least between October 1, 2014 and August 31, 2016, they did not make, keep

 and preserve records of all wages, hours, and other conditions and practices of employment

 maintained by them as required by Sections 11(c) and 15(a)(5) of the Act, and as prescribed by

 the regulations found in 29 C.F.R. Part 516 that are issued, and from time to time amended,

 pursuant to Section 11(c) of the Act.

         Defendant Gurmeet Singh neither admits nor denies Plaintiffs allegations.

         Defendants acknowledge that they have notice of, and understand, the provisions of this

 Consent Judgment, acknowledge their responsibilities pursuant to this Consent Judgment, and

 acknowledge that they subject to sanctions in contempt of this Court and may be subject to

 punitive damages if they fail to comply with the provisions of this Consent Judgment. This

 Consent Judgment hereby resolves all remaining claims in this matter.

         It is, therefore, upon motion of the attorneys for Plaintiff and for cause shown ORDERED
                             11

 that:

         1.     Defendants, their officers, employees, agents, and all persons acting or claiming to

 act on and in Defendants’ behalf and interest, be, and hereby are, permanently enjoined and

 restrained from violating the provisions of Sections 6, 7, 11(c), 15(a)(2), 15(a)(3), and 15(a)(5) of

 the Act, in any of the following manners:

         (1)    Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees

                who in any workweek are engaged in commerce or in the production of goods for

                                                  2
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 3 of 19 PageID: 267




             commerce. or employed in an enterprise engaged in commerce or in the production

             of goods for commerce, within the meaning of the Act, wages at rates less than

             those which are now, or which may in the future become, applicable under Section

             6 of the Act.

       (2)   Defendants shall not, contrary to Section 7 of the Act, employ any of their

             employees in any workweek for workweeks longer than the hours now, or which

             in the future become, applicable under Sections 7 and 15(a)(2) of the Act, unless

             the employees receive compensation for their employment in excess of the

             prescribed hours at rates not less than one and one-half times the employees’ regular

             rates.

       (3)   Defendants shall make, keep, and preserve adequate records of their employees and

             of the wages, hours, and other conditions and practices of employment maintained

             by them as prescribed by the Regulations issued pursuant to Sections 11(c) and

             I 5(a)(5) of the Act and found at 29 C.F.R. Part 516.

       (4)   Defendants shall not discharge or take any retaliatory action against any employee

             because the employee engages in, or is believed to have engaged in. any of the

             following activities:

             (a)      Discloses, protests, or threatens to disclose or protest to a supervisor or to a

                      public agency any activity, policy, or practice of Defendants, or another

                      employer with whom there is a business relationship, that the employee

                      reasonably believes is in violation of the Act or a rule or regulation

                      promulgated pursuant to the Act;

             (b)      Provides information to, or testifies before, any public agency or entity


                                                 3
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 4 of 19 PageID: 268




                        conducting an investigation, hearing or inquiry into any alleged violation of

                        the Act, or a rule or regulation promulgated pursuant to the Act, by

                        Defendants or another employer with whom there is a business relationship;

                        or

               (c)      Objects to, or refuses to participate in any activity, policy or practice of

                        Defendants or another employer with whom there is a business relationship

                        that the employee reasonably believes is in violation of the Act or a rule or

                        regulation promulgated pursuant to the Act.

        (5)    Defendants, along with their officers, agents, and managers, shall not tell any of

               their employees not to speak to representatives of the U.S. Department of Labor, or

               tell any of their employees to provide untruthful information to the U.S. Department

               of Labor regarding the terms or conditions of their employment, or otherwise

               obstruct or interfere with any investigative activities of the U.S. Department of

               Labor.

        II.     Further, tt finding tht unpaid           inimum wage and overtime back wages are

 owe4 and shall be paid to the current and former employees listed in Exhibit A, which is attached

 hereto, in the amount of $325,000.00, plus an equal additional amount of liquidated damages of

 $325,000.00, for a total amount of $650,000.00 in back wages and liquidated damages, it is:

        ORDERED that Defendants and all persons acting on their behalf are enjoined and

 restrained from withholding the payment of $325,000.00 in unpaid minimum wage and overtime

 compensation due Defendants’ current and former employees listed in Exhibit A. It is further

 ORDERED that Defendants shall pay a total of $325,000.00 in liquidated damages due

 Defendants’ current and former employees listed in Exhibit A. These payments shall be made by


                                                  4
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 5 of 19 PageID: 269




 Defendants in accordance with Paragraph III of this Consent Judgment.

        III.     The provisions of this Consent Judgement relative to payment of back wages and

 liquidated damages shall be deemed satisfied when Defendants fully comply with the terms of

 payment set forth below. Payment shall be made on or be,re January 21, 2019 by cashier or

 certified checks as set forth below:

        (1)     Payment of back wages in one lump sum of $325,000.00 must be received by the

                U.S. Department of Labor on or be,re January 21, 2019. The payment of back

                wages shall be sent in one cashier or certified check made payable to “Wage and

                Hour Division   —   Labor” with “Case Nos. 1795102, 1795191, 1801595, 1801604,

                1801607— All Cases” written on the face of the check, and with “Back Wages”

                written on the face of the check.

        (2)     Payment of liquidated damages in one lump sum of $325,000.00 must be received

                by the U.S. Department of Labor on or be)re January 21, 2019. The payment of

                liquidated damages shall be sent in one cashier or certified check made payable to

                “Wage and Hour Division         —    Labor” with “Case Nos. 1795102, 1795191,

                1801595, 1801604, 1801607      —    All Cases” written on the face of the check, and

                with “Liquidated Damages” written on the face of the check.

        (3)     Defendants shall send each check to:

                        U.S. Department of Labor, Wage and Hour Division
                        The Curtis Center, Suite 850 West
                        1 70 5. Independence Mall West
                        Philadelphia, PA 19106-3317
                        Attn: Linda Estacio

                Defendants shall simultaneously send a copy of each check and cover letter to:

                        U.S. Department of Labor, Wage and Hour Division
                        Southern New Jersey District Office
                                                    5
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 6 of 19 PageID: 270




                        3131 Princeton Pike, Building 5. Room 216
                        Lawrenceville, NJ 0864$
                        Attn: Charlene Rachor. District Director

         IV.     Plaintiff shall deliver the proceeds of payments made pursuant to Paragraph III

 above as appropriate, less any legal deductions, to the current and former employees named in the

 attached Exhibit A. Any sums not distributed to the employees or to their personal representatives

 or estates within a period of three years, because of inability to locate the proper persons or because

 of such persons’ refusal to accept such sums, shall be deposited in the Treasury of the United States

 as miscellaneous receipts pursuant to 29 U.S.C.    § 216(c).   Defendants remain responsible for the

 employer’s share of any applicable employment taxes on the back wages due.

         V.      Within 20 calendar days of the date of entry of this Consent Judgment, Defendants

 shall provide to Plaintiff the social security numbers, last known telephone numbers, email

 addresses and last known mailing addresses of each current and former employee named in Exhibit

 A, to the extent such are available to Defendants.

         VI.     Defendants, and anyone acting on their behalf, shall not in any way directly or

 indirectly demand, require or accept any of the back wages or liquidated damages from any person

 listed in Exhibit A or from their personal representatives or estates. Defendants, and anyone acting

 on their behalf, shall not threaten or imply that adverse action will be taken against any person

 because of his or her receipt of funds due under the provisions of this Consent Judgment or the

 Act. Violation of this Paragraph VI may subject Defendants to equitable and legal damages,

 including punitive damages and civil contempt.

         VII.    If Defendants fail to make the payments as set forth in Paragraph III, a seven

 calendar-day grace period shall be allowed for receipt of such payment. If the U.S. Department of

 Labor does not receive the payments by the eighth calendar day after which they are due, the Court


                                                    6
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 7 of 19 PageID: 271




 11 appt         a Receiver to effectuate all of the terms of this Consent Judgment. If a Receiver is

 appointed:

        (1)       Defendants shall cooperate with the Receiver in all respects, and shall provide to

 the Receiver any and all information that the Receiver may require to carry out its appointment

 and in accordance with the authority given to the Receiver pursuant to applicable law at the time

 of appointment.

         (2)      All the expenses of the accountant or Receiver shall be borne solely by Defendants.

         (3)      If the Court appoints a Receiver, the Receiver shall serve until the full payment of

 the monetary terms of this Consent Judgment are satisfied.

         (4)      The Receiver shall have full authority to: collect Defendants’ assets and report

 his/her findings to the Court and the parties; redeem and/or liquidate Defendants’ assets and turn

 over the proceeds to Plaintiff; if the asset is a debt that is due, collect it and turn over the proceeds

 to Plaintiff; analyze all indebtedness and where deemed appropriate seek restructuring; analyze all

 transfers of Defendants’ assets; prevent waste or fraud; and do all acts and take all measures

 necessary or proper •for the efficient performance of Defendants’ duties under this Consent

 Judgment.

         VIII,    Within 20 calendar days of the date of entry of this Consent Judgment, Defendants

 shall post or keep posted the FLSA flyers listed in Paragraph IX below and the attached Exhibit 3

 in English, Hindi and Punjabi. Defendants shall display the flyers and Exhibit B in English, Hindi

 and Punjabi at any gas station owned or operated by defendant Gurmeet Singh and shall

 permanently maintain them in at least one conspicuous place in each gas station.

         IX.      Defendants shall distribute a copy of the flyers entitled “Employee Rights Under

 the Fair Labor Standards Act” and “Fact Sheet #23: Overtime Pay Requirements of the fLSA,” as

                                                     7
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 8 of 19 PageID: 272




 issued by the U.S. Department of Labor. Defendants shall distribute these copies to each current

 employee within 20 calendar days of the date of entry of this Consent Judgment. Thereafter,

 Defendants shall provide these flyers to any new employees at the time of hire.

        X.      Defendants shall distribute a copy of the attached Exhibit B in English, Hindi and

 Punjabi to each current employee within 20 calendar days of the date of entry of this Consent

 Judgment.

        Xl.     Defendants shall not treat any employees as exempt from the overtime

 compensation requirements of the Act pursuant to the exemptions set forth in Section 13(a)(1) of

 the Act, unless Defendants ensure that such employees qualify for the exemptions claimed, based

 on the employees’ actual job duties and method of compensation, as prescribed by the Regulations

 found at 29 C.F.R. Part 541.

        XII.    For any gas station that defendant Gurmeet Singh owns or operates or any business

 entity that functions as part of an ‘enterprise” together with any of Defendants, as defined by

 Section 3(r) of the Act, Defendants will notify all such business entities within the enterprise of

 the non-monetary injunctive provisions contained in Paragraph I of this Consent Judgment,

 including Paragraph 1(1) through 1(5), and agree to be bound by such provisions.

        XIII.   Neither the commencement of this action nor the provisions of this Consent

 Judgment shall in any way affect, determine, or prejudice any and all legal rights of any employees

 of Defendants not listed in Exhibit A of this Consent Judgment, be they current or former

 employees, to file any action against any of Defendants under Section 16(b) of the Act, or likewise

 for any current or former employee listed in Exhibit A of this Consent Judgment to file any action

 against any of Defendants under Section 16(b) of the Act for any violations alleged to have

 occurred after August 3 1, 2016.


                                                  8
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 9 of 19 PageID: 273




               XIV    Each party wih bear Is own fees and other expenses incurred by such party in

        connection with any stage of this proceeding.

               XV.    The Court retains jurisdiction over this matter for the   purposes   of enforcing this

        Content Judgment,



        DATED:                                  2019
                        AMDEINJ

                                                             SO C )RDE


                                                             [10 0       1! RENEE MARIE BUMB
                                                             UNITED STATES DISTRICT JUDGE


               Defendants have appeared by the undersigned counsel and hereby consent to the entry of

        this Consent Judgment.



        NS & US, LEE



        GURMEET SINUH
        Owner


        SRI-DOG LLC


                            ..

                                 /    (                      DATE,
                                                                     /    / .7 °j__
        GURMEETSINGII
        Owner




                                                        t)
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 10 of 19 PageID: 274




        S.    1-IAJU S1NGH MOT tNC.

                                                         DATE:
                                                                 7_ /4’.- 72
        GURMEET SINGH
        Owner


        WOODLANE AMOCO INC.


               L_
                         Z   --

                                      /       C,.        DATE:
                                                                 /_
                                                                       /t/
                                                                             —   /2
        GURMEET SINGH
        Owner


         STAT[ON MGT. INC.

         By:
                (____.       ‘t-..    L   /    C.        DATE:
                                                                 /.—   /i._—
                                                                                 /2
         GURMEET SINGH
         Owner




                        F
                                                         DATE:         7’    --/
                                  (
         GURMEET SINGH, IndividuaIy




                                                          DAm:

             J SEPH H, TRINGALI
                                                                 I/     / 9
             B nclit einstock, PA,
             80              -
                    n Street Suite 260
             West Orange, NJ 07052
             AfltnwyJi, L)efrndanis




                                                    10
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 11 of 19 PageID: 275




  for Plaintiff Secretary of Labor:



 FRANCES Y. MA, ‘lria1 Attorney
 U.S. Department of Labor, Office of the Solicicor
 201 Varick Street, Room 983
 New York, NY 10014
 Attorneys for Plaint zff
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 12 of 19 PageID: 276




        STA1i OF     //&
        COUNTY OF       !//.u/)?i



               On the    /       day of            2019 before me came GURMEET S1TGH, to me

        known who, being by toe duly sworn, did depose and say that he is a duly authorized officer of

        NS & GS, LLC, described in and which executed the foregoing instrnment, that he signed his

        name thereto by like order.                                           .




                                                                  NOTARY PLIBL[C

                                                                                  NINA VICtORIA VAN WRIGHT
                                                                                        Natuiy PublIc
        STA 1 F OF           /   .]t’ :t                                             Slab at Now Jorsey
                                             :55                               Mv Commabon ExpIres Aug 6,2019
         COUNTY Of fLd            ,    7)



                On the j5         clay of2.’y.       2019 before me came GURMEET S1NGH, to me

         known, who, being by me duly sworn. did depose and say that he is a duly authorized nffker of

         SEIIJOC LLC, described in and which executed the foregoing instrument, that he signed his

         lame thereto by like order.
                                                                         /
                                                                   NOTARY PUBLiC
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 13 of 19 PageID: 277




        STATE OF         () (S

        COUNTY Of
                        (t

               On the    I) day of JcfJ,i              2019 before me came GURMEET S1NGFI, to me
                                                  If
        known, who, being by me duly sworn, did depose and say that he is a duly authorized officer ofS,

        HARI SINCH MGI’ INC., described in and which eecutcd the foregoing instrument, that be

        signed his name thereto by like order,


                                                                         \RYP

                                                                                    NINA ‘JISTOSIA VANWOIGH;
                                                                                       Notary Public
                                                                                    State of New Jorsey
        STATE OF                                                          j   My Commosion Expires Aug 6, 2010
                                                 :55
        COUNTY OF


                Ort the j day of                       2019 before roe came GtJR’1EET SINGH, to me

         known, who, being by nrc dclv sworn, did deposc and say that he is a duly authotized officer of

        VOODLANE AMOCO iNC., described in and which executed the foregoing instrument, that

        he signed his name thereto by like order.

                                                                   JLAk.__
                                                                   NOTARY PUBLIC

                                                                              j                va VANWRIOIIT
                                                                                                 Notary pbuc
                                                                                             Slob of NOW Jerrey
                                                                               (i    MV   Commsalofl EXPIreS Aug 5, 2015




                                                         12
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 14 of 19 PageID: 278




         SI TE OF                          )
                                                    .55
         COUNTY Of                     .




                On the           day   offty l.               20L9 before me Came GURMEET S1NGil, to me

         known, who,     being   by me duly    swoi n,   did depose and say that he is a duly authorized officer            of

         STATiON MGT. INC., described in and which executed the foregoing instrument, that he signed

         his name thereto by like order

                                                                             jJtz—-.
                                                                                          NINA VICTOnIA VAN WRICOT
                                                                                                 utary Public
                                                                                              SOle ut New Jerucy
                                                                                   i   My Cornrmsslon Expireu Auy 6,2019



         S’I’Ai’E Of     JkL)    .Strt               :55,
         COUNTY OF


                On the     ó      day oI’’Jfru(               2019 before me came GURMEET SLNGU, to me

         known and known to me to be the individual described in and who eeetited the foregoing

         instrument    and he duly acknowledged in nie that he executed the same.          ,




                                                                             NOTARY PUBLIC

                                                                                                        NINA ylciofliA VANWRIGHT
                                                                                                                Notary Pubbe
                                                                                                             staic ut Now loruoy
                                                                                               ,.j   My corntri:uslon EapIrea AuO 5 2(116   P



                                                                 13
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 15 of 19 PageID: 279




                                         EXHIBIT A
                             (Back Wages and Liquidated Damages)



        Last Name   First Name           Back Wages Due   Liquidated    Total Due
                                                          Damages Due

   1    Anand       Ashish               $15,015.59       $15,015.59    $30,031.18

  2     BahI        Ramneek              $14,941.12       $14,941.12    $29,882.24

  3     Bist        Murund B.            $1,234.73        $1,234.73     $2,469.46

  4     Cheetri     Deelip               $16,909.97       $16,909.97    $33,819.94

   5    Chopra      Azad                 $23,128.43       $23,128.43    $46,256.86

   6    Khan        Saleern              $28,597.1 1      $28,597.11    $57,194.22

   7    Kaur        Jatinder             $10,350.74       $10,350.74    $20,701.48

   8    Kumar       Vipan                $7,523.52        $7,523.52     $15,047.04

   9    Rim         Gurung               $15,556.02       $15,556.02    $31,112.04

   10   Sherpa      Ang K.               $5,382.39        $5,382.39     $10,764.78

   11   Singh       Amandeep             $2,499.25        $2,499.25     $4,998.50

   12   Singh       Arnrik               $20,023.38       $20,023.38    $40,046.76

   13   Singh       Balbir               $10,350.74       $10,350.74    $20,701.48

   14   Singh       Gagandeep            $13,595.50       $13,595.50    $27,191.00

   15   Singh       Gurdeep              $4,953.87        $4,953.87     $9,907.74

   16   Singh       Hardeep              $28,436.24       $28,436.24    $56,872.48

   17   Singh       Harmandpreet         $2,074.28        $2,074.28     $4,148.56

   18   Singh       Narindarpal          $10,350.74       $10,350.74    $20,701.48

   19   Singh       Paiwinder            $3,213.32        $3,213.32     $6,426.64

   20   Singh       Pavittar             $3,597.39        $3,597.39     $7,194.78


                                              14
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 16 of 19 PageID: 280




  21   Singh     Rajveer              $18,953.82    $18,953.82    $37,907.64

  22   Singh     Ranjit               $8,346.67     $8,346.67     $16,693.34

  23   Singh     Sankar               $1,804.13     $1,804.13     $3,608.26

  24   Singh     Sukhjit(aka Sukha)   $28,597.11    $28,597.11    $57,194.22

  25   $ingh     Sukhwinder           $2,705.69     $2,705.69     $5,411.38

  26   Singh     Surjit               $10,350.74    $10,350.74    $20,701.48

  27   Singh     Swaran               $8,532.12     $8,532.12     $17,064.24

  28   Sodi      Rukman               $3,741.61     $3,741.61     $7,483.22

  29   Tiwary    Jiten S.             $4,233.78     $4,233.78     $8,467.56

  TOTAL                               $325,000.00   $325,000.00   $650,000.00




                                           15
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 17 of 19 PageID: 281




                                           EXHIBIT B
                                  (Notice to Employees English)
                                                          -




 Gurmeet Singh; NS & GS, LLC, d/b/a Third & Landis Riggins Vineland; SEHJOG LLC, d/b/a
 Miliville Gulf; S. Han Singh Mgt Inc. d/b/a Burlington Gulf; Woodlane Amoco Inc. d/b/a
 Woodlane Gulf and Station Mgt. Inc. d/b/a Tom’s Pennsauken Point Gulf (together, “Gurmeet
 Singh and the gas station defendants”) have settled a lawsuit with the U.S. Department of Labor
 and entered into a settlement agreement pertaining to their employees. The settlement agreement
 has been approved by a judge.

 Under this settlement agreement, Gurmeet Singh and the gas station defendants will pay the U.S.
 Department of Labor back wages •for current and former employees who worked at their gas
 stations from 10/1/2014 through 8/31/2016, and the Department of Labor will distribute the back
 wages directly to the employees.

 You have the right to receive the full amount of any back wages owed (after taxes) and liquidated
 damages. Gurmeet Singh and the gas station defendants cannot require you to return any money
 paid to you as part of the settlement with the Department of Labor, ask you to give up your current
 or future wages to get money from the settlement, or threaten to retaliate against you if you keep
 any money you get as part of the settlement with the Department of Labor.

  You are protected by the fair Labor Standards Act (FLSA) and you have the right to speak freely
  with investigators or other officials from the Department of Labor. Your employer is prohibited
  from retaliating against you in any way, including by terminating you, reporting you to
  immigration, or threatening to do any of these things because you refused to return any money
  paid to you as part of the settlement with the Department of Labor.

  Gurmeet Singh and the gas station defendants must pay their non-exempt employees minimum
  wage of at least $7.25 per hour for all hours worked and overtime for all hours worked over 40 in
  a workweek at a rate of at least 1 .5 times the employee’s regular rate of pay. Additionally, New
  Jersey state law currently requires that they pay you at least $8.60 per hour.

  If you are an employee and you are not paid minimum wage for all the hours you work or are not
  paid overtime, or you need to update your contact information, or if any person associated with
  Gurmeet Singh, NS & GS, LLC, SEHJOG LLC, S. Han Singh Mgt Inc., Woodlane Amoco Inc.,
  or Station Mgt. Inc. retaliates against employees or tells employees to return their wages, please
  call Investigator Suketu Dalal at the U.S. Department of Labor at (609) 895-8527. Your name will
  not be disclosed and will be kept confidential to the maximum extent allowable under the law.




                                                  16
                                                                            LI
                                                                                  ILt1ill th ±4h1d± 1 1hI hjI ?II1 1
           flihll   IIJ        IFI I klk hl± I                   LZS2-S68 (609)                                                 itfl:tJ hI
                                                                 ‘   t2 1                                                     tL       ‘ih
  ‘ah        ihh ‘j itit                 a it                        a                IkI-I        h1 tia 1t           ‘     Ih k 1iIttt 1
  hI2 Ma lh               IIII Ihj              ±11h1 Ith                                              J1k 1kMa               i1a1k Ma
                                                                                                                               IJiad1th
  09      $ hth         1k k   1Jh bil             kJ                                 1i±11k Ma 1Ei ‘1.:thJ11                  IJ1 1kt
  kuaJ i i±i ki-. hJ                                                             JILk      2- hk                   ?
  ‘thth&IhllIjMa
                         Ma 1k                        lilEtkJ th Ma                 1J& Iffi ([h) hN4tj1 th1Lh kk                              Ma
                                                                                                               IthhtL
  Ma              1 1k th& th k                 hJ                               ?J1t 1k 1thk hI   hIJ     th lIalli             ‘j2h ‘tha
                                                                                                                                            CPJK
                            %IiI     I   .
       .I±1 1I          j                    e11ktJ1€’ Ith th 1il11      4th ia     11kJ   I)IFjh €‘     (th      a)     L       thJ1kk
                  4€’
                                                                                                          I fl%    14        h      4bJ
  It   JI         fflhkJ Ith             ‘1k   1k1kJ hith                             9I0/I/8          fI0Z/I/0I 4                          1ll1kir,
                               4€’
  11k Ft            1LaJ hl€’ hj                            1a 4€”           t’i     11?% 4€’          ‘W ‘--                        ‘j2hj 1
                          J1 14th1ki                    FtF I2hj I                               I’el2hj 1I3J1?J             II1D   4b1€’
        “    ‘it€’                                                           1k1kJ 11i 4                           4                        4€’
  thJ kth                                                    4   (ijii               4€’      EL ‘Ma       h) tL
            I        4€’ 1kLL                                                                 h1L 2I        h//          1k t2C             %I
          JJ h/i/ ‘ihih 1€’t                                                      4€’ Da h//                   ‘ih     4€’   1iihh itj 1141]L
                                                                     -
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 18 of 19 PageID: 282
Case 1:17-cv-05384-RMB-JS Document 77 Filed 01/22/19 Page 19 of 19 PageID: 283




                                         )Trfifz
                                ci1ji         c;t’:iii   .-i1)


 3T-113 frIiij; NS & GS, LLC, d/b/a          S1.H 11iaH ‘1oP; HFJ1dI LLC, d/b/a fH&1
 UI&; H. U1 fr?uJ 1iPDIZ i. d/b/a d1dIo dI&;                )f1t I. d/b/a co dIè;
 H16 D1Z I. U/b/a }{‘R 66 iff çJ_(fJft ‘J-13 fU4 )
                US. Department of Labor Q3fHItT [‘ccj 1’d1) ?P f? HE!I T     jT ZS3T
 ) ){flf         {JT               f Irr            f mç zi fr
  -rur

 f    fsi-izr’c :iH Fd-J fl3}fl3 f
 1WJt)){ 1 U.S. Department of Labor Q1H13?1 tOd. 1UI)                  w P-PT dI’6     cc16cl

 1-1cJ6   10/1/2014     8/31/2016 3( QcJo’    13T H16’            (H 13T,       Department of
 Labor (tcd t’dI) EP){          flT 3J      dI’ I

                     )W F3)>F
                      TLp                   U1                                OH’6’
       T >iRi’ci I jP-fl3 ftIUT          1TT H6           tTP1T     cJ’   Department of Labor
  (rJ3 r’dp ? fiji

 ZI}f1 ?i                                W11 Department of Labor (U    dI)      6’ fl-IZ


  .cJl Fair Labor Standards Act ttu .-iN1 fS311f f-PWW    ci’6/FLSA) fTT f)3f 5ftJ ij
  )f cJ1         Department of Labor (toc3. 1’UI)    t1dz W         {         ?
  T)1rId                                     ci           .u9c     i

  f:fR f     1   R3 cC dó’, U’           aI                 cj a fJ
  ZT PW     ,  tcCQ1cC ill Department of Labor (1Cd 1’dI) ?            ftD1 U’ cJI’6
       f m:pft                          ‘U 13T

         fi )                               crr z-f              w1
                       L5               UI’6 c ?9P41 Z?ZT                        fQ [Jft
  W    ‘sY!’            ‘   1J-UZ $8.60 1{Efi1J4?T
                                                ‘  dI’6 I

   3ft f Hi1      U’ )P11                    W 1JT                          Ui 6         fn
  iR    d1HT dI’6                            J’O   91U
    j-ll3 f?Uf, NS & GS, LLC, H1ilui LLC, R U1ff fr?U4 FP1Z I.,            It 1., W H16
  jiR:fz f. ?T H 1 ffT -1P*1 i’’                            j91 }f3T           QUa’
                   3T f?Z3W S?EJ H1JcCd.’       ‘&        U.S. Department of Labor QN1t3?1
  1CU. 1’dI) f (609) 895-8527’            I U’     ?S)-[        75ZII13T i-I’dI’ )j cC’6 3ft13

     ‘1                       Th3 ZJIIPflT ‘ di’I




                                               18
